       Case 4:18-cv-00192-HLM Document 50 Filed 10/23/18 Page 1 of 17




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF GEORGIA
                          ROME DIVISION

                                        )
 DAVID HENEGAR,                         )
                                        )
      Plaintiff,                        )
                                        )
 v.                                     )
                                        )
 GEORGIA CORRECTIONAL HEALTH, LLC,      )
 AUGUSTA UNIVERSITY, AUGUSTA            )
 UNIVERSITY HEALTH, AUGUSTA             )                Case No.
 UNIVERSITY MEDICAL CENTER, INC., BILL )
 NICHOLS, SHARON LEWIS, CINDY MCDADE, )                  4:18-cv-00192-HLM
 CHARLES BURKE, SHERIE L. LEE, NURSE    )
 MELTON, UNKNOWN MEDICAL PROVIDERS, )
 WARDEN PAMELA BALLINGER,               )
 LIEUTENANT STROH, SERGEANT KEITH,      )
 UNKNOWN CORRECTIONAL OFFICERS,         )
 CORNERSTONE MEDICAL CENTER, CHI        )
 MEMORIAL, JOHN OWENSBY, CARRIE         )
 PRITCHETT, MEGAN ARTHUR, and the STATE )
 OF GEORGIA,                            )
                                        )
      Defendants.                       )
                                        )

       DEFENDANTS CORNERSTONE MEDICAL CENTER,
CARRIE PRITCHETT, AND MEGAN ARTHUR’S MOTION TO DISMISS
 FOR FAILURE TO STATE A CLAIM AND FOR LACK OF SUBJECT
MATTER JURISDICTION WITH CONSOLIDATED BRIEF IN SUPPORT

      COME NOW Cornerstone Medical Center (“Cornerstone”), Carrie Pritchett

(“Ms. Pritchett”), and Megan Arthur (“Ms. Arthur”) and file this Motion to Dismiss

                                       -1-
       Case 4:18-cv-00192-HLM Document 50 Filed 10/23/18 Page 2 of 17




for Failure to State a Claim, pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, and for a Lack of Subject Matter Jurisdiction, pursuant to Rule 12(b)(1),

with a consolidated brief in support.

                                    Introduction

      Plaintiff David Henegar (“Plaintiff”) has sued Ms. Pritchett and Ms. Arthur

solely because their names happen to appear in Plaintiff’s medical records for an

emergency visit he made to Cornerstone after suffering a seizure while incarcerated

at Walker State Prison. Plaintiff does not make any actionable allegations of

negligence against either Ms. Pritchett or Ms. Arthur, who were both nurses at

Cornerstone. Indeed, Ms. Pritchett and Ms. Arthur make only cameo appearances

in Plaintiff’s Complaint, which completely fails to identify what either of them

allegedly did to cause the injuries of which Plaintiff complains. Accordingly, the

Court should dismiss Plaintiff’s claims against them.

      Cornerstone appears more frequently in the Complaint, but Plaintiff has

alleged his claims in such a way that it is impossible for Cornerstone to determine

what it is actually accused of doing or failing to do. Plaintiff often lumps all of the

defendants in this case together when describing the allegedly negligent acts giving

rise to Plaintiff’s claims. Plaintiff has not even clearly stated which defendants are




                                          -2-
          Case 4:18-cv-00192-HLM Document 50 Filed 10/23/18 Page 3 of 17




employees or agents of Cornerstone. Accordingly, the Court should also dismiss

Plaintiff’s claims against Cornerstone as well.

      Additionally, the facts giving rise to Plaintiff’s federal claims are not common

to the facts giving rise to Plaintiff’s state-law medical-malpractice claims. The two

sets of claims are asserted against two different sets of defendants, are based on the

occurrence of two different sets of facts that occurred at different times, and will

require the application of two different sets of laws, one federal and the other state.

Accordingly, this Court lacks supplemental jurisdiction over Plaintiff’s state law

claims.

                          Plaintiff’s Factual Allegations

      Plaintiff’s primary claims in this case, the claims on which federal jurisdiction

lies, are based on allegations that employees and officials of Walker State Prison

failed to give him sufficient medication to manage his epilepsy. (Compl., ¶¶ 1-3).

Almost as an afterthought, Plaintiff includes in his Complaint allegations against

Ms. Pritchett, Ms. Arthur, and Cornerstone for actions they allegedly took after he

had a seizure as a result of the other defendants’ purported failure to give him his

medication at Walker State Prison.        (Compl., ¶¶ 41-45). Those few specific

allegations, along with all other allegations contained in the preceding 91 foregoing

paragraphs, are incorporated by reference into Plaintiff’s Count IV for Medical

                                          -3-
       Case 4:18-cv-00192-HLM Document 50 Filed 10/23/18 Page 4 of 17




Malpractice, and thus, it is impossible to know what allegations Plaintiff intends to

rely on to support his medical malpractice claim against Ms. Pritchett, Ms. Arthur,

and Cornerstone. (Compl., ¶ 92).

      Plaintiff alleges that, after suffering a seizure at Walker State Prison, he was

transported by ambulance to Cornerstone’s emergency room. (Compl., ¶¶ 39-40).

Once he arrived, Ms. Arthur, a registered nurse at Cornerstone, “took his vital signs

and recorded his health history.” (Compl., ¶ 41). This is the sole allegation that

Plaintiff makes about Ms. Arthur’s specific interactions with him, and it in no way

alleges or supports any negligence by Ms. Arthur.

      Plaintiff alleges that, after he was admitted to Cornerstone’s emergency room,

Defendant John Owensby (“Dr. Owensby”) found the level of epilepsy medication

in Plaintiff’s system to be “dangerously low,” so Dr. Owensby prescribed a 300 mg

dose of that medicine, with instructions to take 100 mg every eight hours for 10 days.

(Compl., ¶¶ 42-43). Plaintiff alleges that Ms. Pritchett, who was also a nurse at

Cornerstone like Ms. Arthur, dispensed the medication to Plaintiff pursuant to Dr.

Owensby’s prescription. (Compl., ¶ 45). Plaintiff alleges that the dose Dr. Owensby

prescribed was “patently insufficient,” but he fails to allege how Ms. Pritchett, who

was simply following Dr. Owensby’s prescribed dosage, committed any negligence.

(Compl., ¶ 44).

                                         -4-
        Case 4:18-cv-00192-HLM Document 50 Filed 10/23/18 Page 5 of 17




       Plaintiff does not sufficiently allege what relationship Cornerstone has with

Dr. Owensby. In fact, his allegations about Dr. Owensby’s purported employment

are so expansive, it is impossible to tell what acts Plaintiff is claiming are attributable

to Cornerstone.      Plaintiff alleges that Dr. Ownesby had an “employment”

relationship with “Cornerstone and/or August University and/or Augusta

University Health and/or Augusta University Medical Center, Inc.,” each of which

are also named as defendants in this case. (Compl., ¶ 21 [emphasis added]).

       Compounding the confusion caused by Plaintiff’s broad-brush allegations is

the Complaint’s tendency to lump all of the defendants together, even when it is

clear that Plaintiff intends to direct its allegations at some but not all of the

defendants. For example, Plaintiff alleges that “[o]n or about August 27, 2016,

Defendants stopped providing him” the epilepsy medication he needed. (Compl., ¶

27). At that time, Plaintiff had not yet even visited Cornerstone and had not seen

Ms. Pritchett or Ms. Arthur, and thus, Plaintiff could not have intended to include

those two nurses or Cornerstone within the term “Defendants.” (Compl., ¶¶ 39, 41-

45). Plaintiff also alleges that “Defendants had access to an emergency supply of

[Plaintiff’s] antiepileptic medication, but none of the Defendants provided it to

[Plaintiff].” (Compl., ¶ 36). But Plaintiff also alleges that Ms. Pritchett did, in fact,

dispense to Plaintiff the epilepsy medication that Dr. Owensby prescribed, meaning

                                            -5-
          Case 4:18-cv-00192-HLM Document 50 Filed 10/23/18 Page 6 of 17




that Plaintiff again could not have intended to include Ms. Pritchett as one of the

“Defendants” who purportedly refused to give Plaintiff medication from their

“emergency supply.” (See Compl., ¶ 45). Plaintiff also alleges that his “injuries

could easily have been prevented had Defendants merely provided him his

prescribed medication” and that his injuries were “a direct result of Defendants’

complete failure to provide him with any medical care.” (Compl., ¶¶ 56, 57). But,

again, Plaintiff plainly alleges that Ms. Pritchett and Ms. Arthur did provide medical

care to Plaintiff and did dispense to him the epileptic medication he was prescribed.

(Compl., ¶¶ 41, 45).

       Put simply, despite its length, the Complaint lacks allegations regarding what

Ms. Pritchett, Ms. Arthur, or Cornerstone specifically did to cause Plaintiff’s alleged

injuries.

                       Argument and Citation of Authorities

       The Court should dismiss the Complaint for two independent reasons. First,

the Complaint fails to state a claim on which relief can be granted, failing to allege

any specific wrongdoing by Ms. Pritchett, Mr. Arthur, and Cornerstone. Second,

this Court lacks subject matter jurisdiction over Plaintiff’s state law claims because

those claims are not based on a common nucleus of operative facts with the federal

claims.

                                          -6-
        Case 4:18-cv-00192-HLM Document 50 Filed 10/23/18 Page 7 of 17




A.    Plaintiff has failed to state a claim against Ms. Pritchett, Ms. Arthur, and
      Cornerstone on which relief can be granted.

      For purposes of a motion to dismiss for failure to state a claim, the Court is

required to accept as true the well-pleaded factual allegations of the complaint. See

Thomas v. Alcon Labs., 116 F. Supp. 3d 1361, 1364 (N.D. Ga. 2013). Accordingly,

although Ms. Pritchett, Ms. Arthur, and Cornerstone intend to dispute most of

Plaintiffs’ factual assertions against them if the complaint is not dismissed, for

purposes of this motion they will not undertake to refute every allegation they

contend is false. Here, even if the well-pleaded allegations are assumed, arguendo,

to be true, they nevertheless fail to support any of the causes of action asserted in the

complaint. Therefore, the complaint should be dismissed.

      1.     Plaintiff’s impermissible “shot-gun” Complaint lumps all of the
             Defendants together and fails to state a claim as to Ms. Pritchett,
             Ms. Arthur, and Cornerstone individually.

      Plaintiff has failed to support his claims against Ms. Pritchett, Ms. Arthur, and

Cornerstone with sufficient allegations showing what each of them purportedly did

wrong. It is well settled that a plaintiff has an “obligation to provide the grounds of

his entitlement to relief,” which “requires more than labels and conclusions. . . . [A]

formulaic recitation of a cause of action’s elements will not do.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 545 (2007) (internal quotation marks and punctuation

omitted).   To avoid dismissal, a plaintiff’s claims must be more than merely
                                           -7-
        Case 4:18-cv-00192-HLM Document 50 Filed 10/23/18 Page 8 of 17




“conceivable”; they must allege “enough facts to state a claim to relief that is

plausible on its face.” Id. at 570. “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). To state a claim properly, a plaintiff must allege a factual

basis for each element of each claim they assert, setting forth “enough factual matter

(taken as true) to suggest [each] required element.” Watts v. Fla. Int’l Univ., 495

F.3d 1289, 1295 (11th Cir. 2007).

       Additionally, the Eleventh Circuit has “condemned shotgun pleadings [such

as the one at bar] upwards of fifty times.” Davis v. Coca-Cola Bottling Co., 516

F.3d 955, 979-80 n.54 (11th Cir. 2008) (citing cases), abrogated on other grounds

by Iqbal, 556 U.S. 662. Thus, in Beckwith v. Bellsouth Telecommunications, Inc.,

146 F. App’x 368 (11th Cir. 2005), the Eleventh Circuit dismissed as a facially-

deficient scattershot pleading a complaint that named multiple defendants but failed

to specify which of the allegations and claims related to which defendants. Id. at

372.

       A complaint is also rendered an improper “shotgun pleading” when “each

count incorporates by reference the allegations made” prior to each count, resulting

in a complaint with counts that are “replete with factual allegations that could not

possibly be material to that specific count, and . . . any allegations that are material

                                          -8-
        Case 4:18-cv-00192-HLM Document 50 Filed 10/23/18 Page 9 of 17




are buried beneath innumerable pages of rambling irrelevancies.”            Magluta v.

Samples, 256 F.3d 1282, 1284 (11th Cir. 2001). “This type of pleading completely

disregards Rule 10(b)’s requirement that discrete claims should be [pleaded] in

separate counts, and is the type of complaint that [the Eleventh Circuit has] criticized

time and again.” Id. (citations omitted).

      Plaintiff’s Complaint impermissibly lumps all of the defendants together and

incorporates by reference every preceding paragraph into every Count, causing

confusion regarding what each defendant is allegedly responsible for doing or failing

to do. As noted above, Plaintiff’s allegations are inconsistent on their face, alleging

at one point that none of the defendants provided any medical care to Plaintiff or

gave him the medication required to manage his epilepsy, but then acknowledging

that Ms. Pritchett and Ms. Arthur provided care to Plaintiff and that Ms. Pritchett

gave him his prescribed medication. (Compare Compl., ¶¶ 36, 56, 57 with Compl.,

¶¶ 41, 45).

      Plaintiff’s Complaint also fails to allege what Cornerstone’s relationship is

with Dr. Owensby, claiming that he possibly could be the employee of four different

entities. (Compl., ¶ 21). Without an allegation clearly stating what Dr. Owensby’s

relationship is with Cornerstone, Cornerstone is left to guess whether the actions of

Dr. Owensby or some other defendant are attributable to Cornerstone. The muddled

                                            -9-
       Case 4:18-cv-00192-HLM Document 50 Filed 10/23/18 Page 10 of 17




nature of Plaintiff’s allegations is rendered particularly acute by Plaintiff’s

propensity for alleging that all “Defendants” violated his constitutional rights

without distinguishing among the named defendants and without stating what Ms.

Arthur, Ms. Pritchett, or Cornerstone did to support such a claim. (See, e.g., Compl.,

63, 81, 88).

      Plaintiff has thus failed to allege a claim against Ms. Arthur, Ms. Pritchett,

and Cornerstone on which relief can be granted. Plaintiff has not alleged what each

of those three defendants did, individually, to cause his alleged injuries. Rather,

Plaintiff has made broad-brush allegations that are contradictory and often lump all

of the defendants together. Accordingly, for this reason alone, Plaintiff’s claims

against Ms. Arthur, Ms. Pritchett, and Cornerstone should be dismissed.

      2.       Plaintiff has failed to allege that Ms. Arthur and Ms. Pritchett
               engaged in any negligent actions that caused Plaintiff’s alleged
               injuries.

      To assert a cause of action for medical malpractice, Plaintiff must allege three

elements: (1) a duty owed by a medical-care provider to Plaintiff, (2) a breach of

that duty by failure to exercise the required standard of care, and (3) proximate

causation. See Grantham v. Amin, 221 Ga. App. 458, 459, 471 S.E.2d 525, 527

(1996). In the present case, Plaintiff has failed to allege a breach of any duty that




                                         -10-
       Case 4:18-cv-00192-HLM Document 50 Filed 10/23/18 Page 11 of 17




Ms. Pritchett or Ms. Arthur owed to Plaintiff and failed to allege any proximate

causation.

      As for Ms. Arthur, the Complaint states only that she took Plaintiff’s “vital

signs and recorded his health history.” (Compl., ¶ 41). Plaintiff does not allege that

she interacted with Plaintiff in any other way. Nor does he allege how Ms. Arthur

breached any duty she owed to Plaintiff when she took his vital signs and recorded

his health history. He has also failed to allege any element of proximate causation.

Accordingly, Plaintiff has failed to state a claim against Ms. Arthur for medical

malpractice.

      Plaintiff’s allegations against Ms. Pritchett are also deficient. Plaintiff alleges

only that Ms. Pritchett dispensed to Plaintiff 300 mg of his epilepsy medication.

(Compl., ¶ 45). That amount of medication was the amount that Dr. Owensby

prescribed to Plaintiff. (Compl., ¶ 43). Accordingly, Ms. Pritchett was following a

doctor’s prescription when she gave Plaintiff his medication, and thus, could not

have breached any duty she owed to Plaintiff. Plaintiff has also failed to allege any

proximate causation as to Ms. Pritchett’s actions. For this reason, the Court should

dismiss Plaintiff’s medical malpractice claims against Ms. Pritchett as well.

      Moreover, Plaintiff’s claims against Ms. Pritchett and Ms. Arthur, both of

whom are registered nurses, also fail to the extent they are based on Ms. Pritchett’s

                                          -11-
       Case 4:18-cv-00192-HLM Document 50 Filed 10/23/18 Page 12 of 17




and Ms. Arthur’s alleged failure to prescribe more epilepsy medication to Plaintiff.

Generally, under Georgia law, a nurse may not prescribe medication to a patient.

See Groover v. Johnston, 277 Ga. App. 12, 16, 625 S.E.2d 406, 409 (2005);

O.C.G.A. § 43-34-26.1. Although there are limited exceptions to that general rule,

none of them are applicable here, and in any event, Plaintiff has not alleged why the

general rule would not apply. Accordingly, as a matter of law, Plaintiff cannot

pursue a claim against Ms. Pritchett or Ms. Arthur for failing to prescribe epilepsy

medication to the Plaintiff.

B.    This Court lacks subject matter jurisdiction over the state law claims
      against Ms. Pritchett, Ms. Arthur, and Cornerstone.

      This Court does not have supplemental jurisdiction over Plaintiff’s state law

claims because the facts underlying those claims are not a part of the operative facts

underlying Plaintiff’s federal claims. When this Court’s subject matter jurisdiction

is based on federal question jurisdiction, as in this case, the Court can exercise

“supplemental” jurisdiction over state claims, but only when those claims “are so

related” to the federal claims “that they form part of the same case or controversy.”

28 U.S.C. § 1367(a).     State law claims are part of the same case or controversy

underlying federal claims when both sets of claims “derive from a common nucleus

of operative fact.” Upper Chattahoochee Riverkeeper Fund, Inc. v. City of Atlanta,

701 F.3d 669, 679 (11th Cir. 2012) (quoting United Mine Workers of Am. v. Gibbs,
                                         -12-
       Case 4:18-cv-00192-HLM Document 50 Filed 10/23/18 Page 13 of 17




383 U.S. 715 (1966)). When the two sets of claims “involve different issues under

different laws arising from different sets of facts,” they do not arise from a common

nucleus of operative fact, and the district court does not have supplemental

jurisdiction over the state law claims. Id. at 678-79 (reversing the district court’s

determination that it could exercise supplemental jurisdiction).

      When a plaintiff claims that he was injured by a violation of federal law

committed by one set of defendants and that he was injured by the alleged

malpractice of a different set of defendants under state law, the claims do not arise

from a common nucleus of operative facts, and the district court lacks subject matter

jurisdiction over the state law malpractice claims. See Serrano-Moran v. Grau-

Gaztambide, 195 F.3d 68, 69-70 (1st Cir. 1999).

      In Serrano, the plaintiffs alleged that their son was beaten by police, giving

rise to federal claims under 42 U.S.C. § 1983, and that after he was beaten and taken

to the hospital, doctors committed malpractice leading to the death of their son,

giving rise to claims under state law. Id. at 69. The district court dismissed the state

law claims, and the First Circuit affirmed, holding that the “facts and witnesses as to

the two sets of claims are essentially different” because “[w]hether or not the police

violated [the decedent’s] civil rights has nothing to do with whether the hospital and

doctors conformed to the requisite standard of care.” Id. at 70. Accordingly, the

                                          -13-
       Case 4:18-cv-00192-HLM Document 50 Filed 10/23/18 Page 14 of 17




district court properly held that it lacked subject matter jurisdiction over the state-

law, medical-malpractice claims. Id.; see also Maranon v. Santa Clara Stadium

Authority, Case No. 15-cv-04709-BLF, 2017 WL 4573370, at *4-5 (N.D. Cal.

October 13, 2017) (dismissing the plaintiff’s medical malpractice claims against the

defendant doctors who treated the plaintiff after he was injured when his wheelchair

got stuck in a grate at the other defendants’ stadium, in violation of federal

accessibility laws); Mills v. Grant County Detention Center, Civil Action No. 07-

74-DLB, 2007 WL 2914213, at *3-4 (E.D. Kentucky Sept. 27, 2007) (dismissing the

plaintiff’s legal malpractice claims against the lawyer defendants, which allegedly

gave rise to her unlawful detention and federal civil rights claims against the

detention center defendants).

      Like the plaintiff in Serrano, Plaintiff in the present case asserts federal civil

rights claims against one set of defendants, based on one set of facts, and separate

medical-malpractice claims under state law against a different set of defendants,

based on a different set of facts. Plaintiff’s claims against Ms. Pritchett, Ms. Arthur,

and Cornerstone arise from events that occurred after the events giving rise to

Plaintiff’s civil rights claims.    Plaintiff alleges that officials and employees

associated with Walker State Prison failed to give him his epilepsy medication,

causing him to have a seizure. (Compl., ¶¶ 27-39). Those allegations give rise to

                                          -14-
       Case 4:18-cv-00192-HLM Document 50 Filed 10/23/18 Page 15 of 17




his § 1983 claims in Counts I, II, and III of the Complaint, none of which are asserted

against Ms. Pritchett, Ms. Arthur, Cornerstone, or any of the other defendants

allegedly associated with the hospital. Plaintiff alleges that, after his seizure, he was

taken to the hospital, where he was prescribed a purportedly insufficient amount of

epilepsy medication to address the deficiency caused by the prison officials.

(Compl., ¶¶ 40-44). Those allegations give rise to his medical malpractice claim,

contained in Count IV of the Complaint, which is not directed at any of the

defendants named in Counts I, II, and III.

      In other words, whether the prison official defendants violated Plaintiff’s civil

rights will depend on evidence and witnesses that are different from the evidence

and witnesses relevant to Plaintiff’s medical malpractice claims. Just as in Serrano,

whether the prison officials in this case violated Plaintiff’s civil rights has nothing

to do with whether the hospital, doctors, or nurses, including Ms. Arthur and Ms.

Pritchett, conformed to the requisite standards of care.         See 195 F.3d at 70.

Accordingly, Plaintiff’s federal claims and state claims do not arise out of the same

nucleus of operative facts, and this Court does not have supplemental jurisdiction

over them.

      WHEREFORE, Ms. Pritchett, Ms. Arthur, and Cornerstone respectfully

request that the Court dismiss all claims against them.

                                          -15-
      Case 4:18-cv-00192-HLM Document 50 Filed 10/23/18 Page 16 of 17




      This 23rd day of October, 2018.

                                    Respectfully submitted,

                                    COLES BARTON LLP


                                     /s/ Aaron P.M. Tady
                                    Matthew S. Coles
                                    Georgia Bar Number 178020
                                    Aaron P.M. Tady
                                    Georgia Bar Number 696273
                                    Attorneys for Defendants Cornerstone
                                    Medical Center, Carrie Pritchett, and
                                    Megan Arthur
150 South Perry Street, Suite 100
Lawrenceville, Georgia 30046
(770) 995-5552 – Telephone
(770) 995-5582 – Facsimile
mcoles@colesbarton.com
atady@colesbarton.com




                                        -16-
        Case 4:18-cv-00192-HLM Document 50 Filed 10/23/18 Page 17 of 17




              CERTIFICATE OF SERVICE AND COMPLIANCE

        This is to certify that on this day, the 23rd day of October, 2018, I

electronically filed the within and foregoing Defendants Cornerstone Medical

Center, Carrie Pritchett, and Megan Arthur’s Motion to Dismiss for Failure to

State a Claim and for Lack of Subject Matter Jurisdiction with Consolidated

Brief in Support and have served all parties who have appeared in this case using

the CM/ECF System, which will automatically generate an e-mail notification of

such filing to all the attorneys of record listed with the Clerk of Court.

        Pursuant to Local Rule 5.1B, the undersigned counsel for Defendants hereby

certifies that the foregoing document was prepared in Times New Roman, 14 point

font.

        This 23rd day of October, 2018.


                                         /s/ Aaron P.M. Tady
                                        Attorney for Defendants Cornerstone
                                        Medical Center, Carrie Pritchett, and
                                        Megan Arthur
COLES BARTON LLP
150 South Perry Street, Suite 100
Lawrenceville, Georgia 30046
(770) 995-5552 – Telephone
(770) 995-5582 – Facsimile
mcoles@colesbarton.com
atady@colesbarton.com


                                          -17-
